Citation Nr: 1550407	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1957 to May 1977.  The Veteran passed away in May 1999; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the service connection claim for cause of the Veteran's death.  The appellant timely appealed that decision.  

This case was last before the Board in July 2015 when it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  

As a final introductory matter, the Board notes that as a result of the July 2015 remand, the Veteran's service personnel records were obtained and associated with the claims file; those documents were not previously of record.  In light of this fact, the Board has recharacterized this claim as a de novo review of the claims file, rather than a claim to reopen.  See 38 C.F.R. § 3.156(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In July 2015, the Board remanded this case in order for the Veteran's service personnel records to be obtained; such were obtained and associated with the claims file.  After reviewing the Veteran's service personnel records, a Performance Report, AF Form 910, indicated that from March 1971 to March 1972, the Veteran was stationed at Korat Air Force Base in Thailand; as noted in the Board's previous remand, Korat is one of the bases in Thailand at which VA had conceded that herbicides were present.  However, the Veteran's military occupational specialty (MOS) was as a Jet Engine Technician and not as a security guard or military policeman for which VA would concede herbicide exposure, as noted in M21-1MR.IV.ii.1.H.5.b.  After review of the claims file, the Board finds that it does not appear that the additional development procedures of the relevant M21 provision have been completed in this case.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Complete further development procedures consistent with M21-1MR.IV.ii.1.H.5.b., for Thailand herbicide exposure, including sending the case to the appropriate officials (such as JSRRC) to corroborate herbicide exposure by the Veteran during his service in Thailand from March 1971 to March 1972 at Korat Air Force Base.

2.  Following the completion of the above, and any additional indicated development indicated by the record, readjudicate the appellant's claim of service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

